NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         _____________

                            No. 11-4630
                           _____________

                   UNITED STATES OF AMERICA

                                  v.

               YUNIO CANACA, a/k/a Jairo Garcia-Canaca,
    a/k/a Luis Fernandez-Mensias, a/k/a Jose Antonio Romero-Canaca,
       a/k/a Alberto Soto-Mendez, a/k/a Daniel Hernandez-Martinez

                            Yunio Canaca,

                              Appellant
                           ______________

      APPEAL FROM THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                    (M.D. Pa. 4:11-CR-0128-001)
             District Judge: Honorable John E. Jones III
                          ______________

              Submitted Under Third Circuit LAR 34.1(a)
                          October 26, 2012
                          ______________

Before: HARDIMAN, GREENAWAY, JR., and VANASKIE, Circuit Judges.

                 (Opinion Filed: November 14, 2012)
                          ______________

                              OPINION
                           ______________




                                  1
GREENAWAY, JR., Circuit Judge.

       Yunio Canaca (“Canaca”) pled guilty to illegal re-entry into the United States after

having been convicted of an aggravated felony. The District Judge concluded that

although Canaca was subject to a Sentencing Guidelines range of 15 to 21 months of

imprisonment, he would grant a downward variance. Canaca received a 12 month

sentence followed by three years of supervised release. Appellate counsel has filed a

brief, pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that no non-

frivolous issues exist for appeal, and now seeks to withdraw as counsel representing

Canaca. For the reasons set forth below, we will grant counsel’s motion to withdraw and

affirm the judgment and sentence of the District Court.

                                      I. Background

       Canaca first entered the United States from Mexico in February of 1996, without

inspection by an immigration officer. Between February of 1996 and December of 2006,

Canaca entered the U.S. illegally on numerous occasions. Each time, he was removed

from the country, either by being deported following a criminal conviction, or by

agreeing to leave voluntarily after being detained by immigration officials.

       On February 24, 2011 Pennsylvania State Police stopped Canaca during a routine

traffic stop. He admitted to Immigration and Customs Enforcement (“ICE”) agents that

he had re-entered the country without being admitted or paroled. Canaca pled guilty in

the District Court for the Middle District of Pennsylvania to a one-count indictment for

illegal re-entry after being convicted of an aggravated felony.



                                             2
       Canaca requested a downward variance to time served because: (1) although

Canaca was being sentenced in a non-fast-track district, he would have qualified for a

fast-track disposition in such a district and would have pled guilty, waiving his appellate

rights, if he had been offered such a disposition and (2) that the seriousness of his

criminal history was overstated. While recognizing that Canaca’s fast-track disparity

argument had some merit, the Court sought to balance Canaca’s argument against his

own criminal history, which included multiple illegal re-entries and deportations and two

convictions for the sale of a controlled substance. Ultimately, the District Court imposed

a sentence of 12 months of imprisonment, representing a downward variance of three

months.

                                      II. J ur isdiction

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. This Court has

jurisdiction pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.

                                 III. Standar d of Review

       “In Anders v. California, 386 U.S. 738 (1967), the Supreme Court explained the

general duties of a lawyer representing an indigent criminal defendant on appeal when

the lawyer seeks leave to withdraw from continued representation on the grounds that

there are no nonfrivolous issues to appeal.” United States v. Marvin, 211 F.3d 778, 779

(3d Cir. 2000). Under Anders, counsel seeking to withdraw from representation must

“satisfy the court that he or she has thoroughly scoured the record in search of appealable

issues,” and “explain why the issues are frivolous.” Id. at 780. “The Court’s inquiry

when counsel submits an Anders brief is thus twofold: (1) whether counsel adequately

                                              3
fulfilled [Third Circuit Local Appellate Rule 109.2’s] requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” United States v.

Youla, 241 F.3d 296, 300 (3d Cir. 2001). Where frivolousness is patent, however, “we

will not appoint new counsel even if an Anders brief is insufficient to discharge current

counsel’s obligations to his or her client and this court.” United States v. Coleman, 575
F.3d 316, 321 (3d Cir. 2009).

       We review a district court’s sentence in two stages: first, we ensure that the

district court committed no significant procedural error; second, we consider whether or

not the sentence is substantively reasonable. United States v. Tomko, 562 F.3d 558, 567

(3d Cir. 2009) (en banc).

                                       IV. Analysis

         Counsel’s brief identifies three potential issues for appeal, none of which is non-

frivolous. First, he proffers that Canaca might challenge the jurisdiction of the District

Court. Second, counsel suggests that Canaca may dispute the procedural validity or

voluntariness of his guilty plea. Finally, counsel proposes that Canaca may seek review

of the legality or reasonableness of the sentence.

         The government agrees with Canaca’s counsel that no non-frivolous issues

exist. Furthermore, Canaca has not filed a pro se brief to suggest otherwise.

         We agree with counsel and the government that no non-frivolous issues exist.

Counsel has reviewed the record in a genuine effort to identify any potentially appealable

issues, and has discovered none. Because counsel’s Anders brief “initially appears to be



                                              4
adequate on its face…[a] complete scouring of the record” is unnecessary. Youla, 241
F.3d at 300.

       The first argument counsel identifies is that the District Court lacked jurisdiction

to hear Canaca’s case. This argument is entirely without merit. District courts have

jurisdiction over all offenses against the laws of the United States. 18 U.S.C. § 3231.

Canaca was charged with federal criminal offenses. The District Court had jurisdiction.

Moreover, Canaca did not object to the District Court’s jurisdiction prior to entering his

guilty plea, thus waiving any challenge to personal jurisdiction. See Fed. R. Crim. P.

12(b)(3) and (e).

       The second argument identified by counsel is that Canaca’s guilty plea was, in

fact, procedurally invalid or involuntary. This argument is also frivolous. In challenging

the voluntariness of his guilty plea, Canaca bears the burden of establishing that the trial

court failed to comply with Boykin v. Alabama, 395 U.S. 238 (1969) and Federal Rule of

Criminal Procedure 11. Here, Canaca is unable to meet such a burden. The indictment

itself was clear on its face. Furthermore, during the plea hearing the District Court and

the government were careful to ensure that Canaca understood the underlying charge

against him, the rights he was waiving by virtue of a guilty plea, and the consequences

that would flow from his plea, including exposure to incarceration. Based on these facts,

there is no issue of arguable merit as to the validity or voluntariness of Canaca’s plea.

       The final argument raised by counsel is that the sentence imposed by the District

Court was unreasonable. The argument is without merit. The District Court complied

with the procedural safeguards outlined in Tomko. 562 F.3d at 567; see also United

                                              5
States v. Gunter, 462 F.3d 237 (3d Cir. 2006). The Court calculated the Guidelines

range, ruled on requests for departures and variances, and then considered the §3553(a)

factors prior to imposing sentence. The sentence was procedurally reasonable.

       The only remaining question is whether the sentence was substantively reasonable.

This step requires us to determine whether the District Court abused its discretion by

failing to properly consider the relevant sentencing factors described in 18 U.S.C. §

3553(a). When explaining the sentence, the District Court was obligated to “set forth

enough to satisfy the appellate court that [it]…ha[d] a reasoned basis for exercising [its]

own legal decision making authority.” Rita v. United States, 551 U.S. 338, 351 (2007).

An examination of the record shows that the District Court heard and considered all of

Canaca’s arguments. There was no abuse of discretion.

                                          V. Conclusion

       We find that no non-frivolous issues exist for consideration on appeal. We will

grant counsel’s motion to withdraw, pursuant to Anders, and affirm the judgment and

sentence of the District Court. Counsel is relieved from any obligation to file a writ of

certiorari with the Supreme Court of the United States. See 3d Cir. L.A.R. 109.2(b)

(2012).




                                             6